DETAILED ACTION
Disposition of Claims
Claims 1-23 remain pending.  Amendments to claims 1, 4-7, 11, and 17 are acknowledged and entered.  Claims 1-23 will be examined on their merits. 

Examiner’s Note
All paragraph numbers (¶) throughout this office action, unless otherwise noted, are from the US PGPub of this application 2020/0239549A1, Published 07/30/2020.
Applicant is encouraged to utilize the new web-based Automated Interview Request (AIR) tool for submitting interview requests; more information can be found at https://www.uspto.gov/patent/laws-and-regulations/interview-practice.

Optional Authorization to Initiate Electronic Communications
The Applicant’s representative may wish to consider supplying a written authorization in response to this Office action to correspond with the Examiner via electronic mail (e-mail).  This authorization is optional on the part of the Applicant’s representative, but it should be noted that the Examiner may not initiate nor respond to communications via electronic mail unless and until Applicant’s representative authorizes such communications in writing within the official record of the patent application. A sample authorization is available at MPEP § 502.03, part II.  If Applicant’s representative chooses to provide this authorization, please ensure to include a valid e-mail address along with said authorization.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
It should be noted that, for applications examined under AIA , the foreign priority date is the effective filing date of the claimed invention if: 1) the foreign application supports the claimed invention under 112(a), and 2) the applicant has perfected the right of priority by providing I) a certified copy of the priority application, and II) a translation of the priority application (if not in English). Since the priority 

Response to Amendment
The declaration under 37 CFR 1.132 filed 07/29/2021 is insufficient to overcome the rejection of claims 1-11, 13, 15-16, and 18-23 based upon 35 USC 112(a) as set forth in the last Office action because:  the declaration relies, in part, on new matter not disclosed in the originally filed specification (See e.g. Items 7-8 and Exhibit D.)  Post-filing art should not be used to refute the rejection, as the state of the art at the time of filing should render the genus predictable, which in the opinion of the Office, is not the case for the reasons set forth herein.  As noted in the response to the rejection, the Office takes issue with the fact that only specific residues have been identified as being of import, and not other residues, regions, or epitopes within the two noted domains.  As only a few amino acid mutations were provided for, it is unclear if certain amino acid mutations would result in the claimed structure/function as claimed, if others would be null, or if others would make the ability to generate neutralizing antibodies worse, as certain data noted in the specification appeared to suggest that latter likelihood.  For these and the further reasons noted herein, this declaration is not sufficient to overcome the rejection, which has been maintained.

	

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/24/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Notably, the disclosure statement filed lists a Search Report. The listing of the references cited in a Search Report itself is not considered to be an information disclosure statement (IDS) complying with 37 CFR 1.98. 37 CFR 1.98(a)(2) requires a legible copy of: (1) each foreign patent; (2) each publication or that portion which caused it to be listed; (3) for each cited pending U.S. application, the application specification including claims, and any drawing of the application, or that portion of the application which  addition, each IDS must include a list of all patents, publications, applications, or other information submitted for consideration by the Office (see 37 CFR 1.98(a)(1) and (b)), and MPEP § 609.04(a), subsection I. states, "the list ... must be submitted on a separate paper." Therefore, the references cited in the Search Report have not been considered. Applicant is advised that the date of submission of any item of information or any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the IDS, including all "statement" requirements of 37 CFR 1.97(e). See MPEP § 609.05(a). 
Note: If copies of the individual references cited on the Search Report are also cited separately on the IDS (and these references have not been lined-through) they have been considered. 

Claim Objections
(Objection withdrawn.)  The objection to Claim 1 is withdrawn in light of the amendments to the claim.

Claim Rejections - 35 USC § 112(b); Second Paragraph
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
(Rejection withdrawn.)  The rejection of Claims 1 and 2-16 thereof under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention, is withdrawn in light of applicant’s arguments. 

(Rejection withdrawn.)  The rejection of Claims 4-5 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the withdrawn in light of the amendments to the claims.

(Rejection withdrawn.)  The rejection of Claims 6-14, 19, and 21-22 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention, is withdrawn in light of the amendments to the claims.

(Rejection withdrawn.)  The rejection of Claim 17 and dependent claim 23 thereof under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention, is withdrawn in light of the amendments to the claims.


Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  
Claim 1 is drawn to a modified protein of a herpes simplex virus (HSV) envelope glycoprotein B (gB) (modified HSV gB protein), wherein the modified HSV gB protein is derived from a wild-type HSV gB by modification of at least one non-neutralizing antibody-inducing epitope (non-neutralizing epitopes) present in the wild-type HSV gB so that the modified epitope does not function as an epitope.  
Further limitations on the modified HSV gB protein according to claim 1 are wherein the non- neutralizing epitope is an epitope containing at least one amino acid residue present in a region at a distance 1.5 nm or less from an amino acid residue corresponding to an arginine residue at position 567 (R567), an arginine residue at position 602 (R602), a serine residue at position 631 (S631), or an aspartic acid residue at position 199 (D199) in an amino acid sequence set forth in SEQ ID NO: 1 (claim 2); 

Claim 17 is drawn to a modified protein of a herpes simplex virus (HSV) envelope glycoprotein B (gB) (modified HSV gB protein), wherein at least one amino acid residue present in a region at a distance of 1.5 nm or less from an amino acid residue corresponding to an arginine residue at position 567 (R567), an arginine residue at position 602 (R602), a serine residue at position 631 (S631), or an aspartic acid residue at position 199 (D199) in an amino acid sequence set forth in SEQ ID NO: 1 in a surface of a three-dimensional crystal structure of an ectodomain of the wild-type HSV-1 gB is substituted or deleted.  
Further limitations on the modified HSV gB protein of claim 17 are wherein the modification includes a modification for introducing a glycochain to a position of at least one amino acid residue selected from the group consisting of amino acid residues corresponding to D199, R567,   R602 and S631 in the amino acid sequence set forth in SEQ ID NO: 1 (claim 18); wherein the modification includes a modification for introducing the glycochain to a position of an amino acid residue corresponding to D199 in the amino acid sequence set forth in SEQ ID NO: 1 (claim 19); wherein the modification includes a substitution of an amino acid residue corresponding to an arginine at position 613 (R613) in the amino acid sequence set forth in SEQ ID NO: 1 with an alanine residue (claim 20); wherein the modification includes a modification for introducing the glycochain to a position of an amino acid residue corresponding to R567 in the amino acid sequence set forth in SEQ ID NO: 1 (claim 21); and wherein the modification includes a modification for introducing the glycochain to a position of an amino acid residue corresponding to S631 in the amino acid sequence set forth in SEQ ID NO: 1 (claim 22). 
Claim 23 is drawn to an HSV vaccine comprising the modified HSV gB protein according to claim 17.


Claim Rejections - 35 USC § 112(a); First Paragraph
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Rejection maintained and extended – necessitated by amendment.)  Claims 1-11, 13, 15-16, and 18-23 remain rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  This rejection is extended to include amended claim 17.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The following quotation from section 2163 of the Manual of Patent Examination Procedure is a brief discussion of what is required in a specification to satisfy the 35 U.S.C. 112 written description requirements for a generic claim covering several distinct inventions:
The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice .... reduction to drawings .... or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus... See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406.

A "representative number of species" means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus.

Thus, when a claim covers a genus of inventions, the specification must provide written description support for the entire scope of the genus. Support for a genus is generally found where the applicant has provided a number of examples sufficient so that one in the art would recognize from the specification the scope of what is being claimed.
Claims 1-11, 13, and 15-23 are rejected as lacking adequate descriptive support for generating any HSV-1 or HSV-2 glycoprotein B (gB) mutant that prevents the function of a non-neutralizing epitope from being recognized, especially through polysaccharide (“glycochain”) binding.  
In support of the claimed genus (any HSV-1 or HSV-2 gB mutant that prevents a non-neutralizing epitope from being recognized), the application discloses one example in which (SEQ ID NO: 4) of gB ectodomain 1-705aa (gB1-705) derived from a wild-type HSV-2 333 strain is used to isolate and classify anti-gB antibodies (Example 1 at ¶[0075]) through Alanine scanning mutagenesis (Example 3 at ¶[0091]).  in vitro (Example 4 at ¶[0096-0102]).  It appears that neutralizing epitopes and non-neutralizing epitopes are present in domain IV and domain I, and neutralizing epitopes are present in domain II in the gB2 antigen (¶[0104]).  The non-neutralizing epitopes were modified by N-linked glycosylation (¶[0106]) or alanine mutation (¶[0107]).  In studying the effects of the mutations, it was shown that some mutations either allowed the HSV expression level to remain normal (¶[0115]) or increased (¶[0118]) compared to wild-type.  However, data also raised the possibility that immunizing with the bcev50 makes not only non-neutralizing antibodies difficult to induce, but also neutralizing antibodies slightly difficult to induce (¶[0129]).  Only certain HSV-2 mutants (bcev19 and bcev50) were confirmed to induce higher neutralizing antibody activity with less binding antibody activity than wild-type gB antigen (gB1-705) at any dose (¶[0133]).  In all, the confirmation was made regarding the mutants that N-type glycochains (D199N, D200A, H201T) added to domain I are mutations that contribute not only to neutralizing antibody-inducing ability enhancement, but also to protein expression level enhancement and property improvement (¶[0147]).  No other residues appear to have been tested, nor were all amino acids substituted into the noted positions to determine their effect on the overall ability to block non-neutralizing epitopes and enhancing the generation of neutralizing antibodies.  No HSV-1 mutant viruses appear to have been tested for their ability to similarly block non-neutralizing epitopes while being useful as immunogenic vaccine compositions for therapeutic or prophylactic use.  No derivatives or variants or mutants thereof are disclosed that can achieve this function of blocking the non-neutralizing domains, or allowing “glycochain” binding, or being useful as a vaccine virus. Thus, the application fails to provide sufficient examples of species within the claimed genera.
Further, while the claims provide both a structure and a function, the application fails to draw any correlation between the two. For example, there is no evidence that any type of modification or mutation to a non-neutralizing epitope can block the ability of that region to be recognized as an epitope.  No correlation has been made to which amino acids in which non-neutralizing epitope sequences need to be mutated and mutated with what amino acids in order to achieve the claimed function of disrupting their ability to be recognized as an epitope.  Likewise, it is unclear that simply generating any of these modifications or mutations would allow the virus to be attenuated enough to be safely utilized in a vaccine 
The teachings of the art also fail to indicate that, without such evidence, those in the art would have expected the full scope of the claimed HSV gB mutants would confer the claimed epitope disruption.  For example, a search of the art indicates that modifications to biological molecules such as proteins are unpredictable, and require experimentation regarding the relationships between alterations in sequence bases/side chains and the function and structure of the protein in order to determine the actual effects of the modifications as discussed by Bowie et al. (Bowie JU, et. al. Science. 1990 Mar16;247(4948):1306-10; See page 1306).  The art also shows that single amino acid mutations in the antibodies can greatly affect the ability of said antibody to bind to its target antigen (Winkler K, et. al. J Immunol. 2000 Oct 15;165(8):4505-14.; See also Kussie PH, et. al. J Immunol. 1994 Jan 1;152(1):146-52.)  Computational in silico methods have traditionally struggled to predict the effect of mutations in antibody–antigen complexes on binding affinity, and generation of actual mutants in vitro of antibodies or antigens is the preferred and reliable method to determine the effect of mutations on antigen-antibody binding (Sirin S, et. al. Protein Sci. 2016 Feb;25(2):393-409. Epub 2015 Nov 6.)  The art clearly shows that mutations to proteins which are involved in binding, such as receptors, antibodies, and antigens, is unpredictable.
This unpredictability is evident in the art regarding antigens and epitopes present within HSV-1 and HSV-2 gB proteins.  HSV gB antigenicity can change also depending on the pH of the environment (See e.g. Weed DJ, et. al. J Virol. 2018 Aug 16;92(17):e01034-18.)  “HSV” is also two related but phylogenetically and antigenetically distinct viruses, herpes simples virus type 1 (HSV-1) and herpes simplex virus type 2 (HSV-2); as shown by Bender et. al. (Bender FC, et. al. J Virol. 2007 Apr;81(8):3827-41. Epub 2007 Jan 31.), the gB of HSV-1 and HSV-2 are antigenically distinct and have different epitopes.  While some epitopes are cross-reactive between the viruses, others are not (See e.g. Table 3, “gB1” vs. “gB2”).  Some epitopes are also discontinuous, and mutations or substitutions can alter the binding of antibodies, which varies between HSV-1 and HSV-2 and even varies between strains for each virus (See e.g. Qadri I, et. al. Virology. 1991 Jan;180(1):135-52.; Kousoulas KG, et. al. Virology. 1988 Oct;166(2):423-31.)  The specification notes that the reasoning behind generating an HSV gB mutant is J Virol. 2014 Nov;88(21):12612-22. Epub 2014 Aug 20.; Chentoufi AA, et. al. J Virol. 2008 Dec;82(23):11792-802. Epub 2008 Sep 17.)  Mutations in these “deleterious” regions may alter essential discontinuous neutralizing epitopes (See e.g. Pereira L, et. al. Virology. 1989 Sep;172(1):11-24.; Highlander SL, et. al. J Virol. 1989 Feb;63(2):730-8; CITED ART OF RECORD.)  As shown by Li et. al. (Li W, et. al.  J Virol. 2006 Apr;80(8):3792-800.), a mutation in HSV-2 gB corresponding to S567 renders the virus less infectious, but it is unclear if said virus would be sufficiently attenuated to induce a stronger immune response that would resolve all HSV infection (Table 1).  As noted by Cairns et. al. (infra), both high and low shedders of HSV generate a repertoire of neutralizing antibodies, and the presence of large amounts of neutralizing antibodies fails to alter the amount of viral shedding (Table 1; pp. 12613-4, ¶ bridging pages).  As noted by Spector et. al. (US 20100272752 A1; Pub. 10/28/2010), HSV-2 infection is controlled by both innate and adaptive immune responses. The adaptive immunity involves both neutralizing and non-neutralizing antibodies and specific cell-mediated immune responses, with both CD8 and CD4 T cells having a major role. These immune responses modulate the infection, but do not prevent recurrent infection or infection with another HSV-2 isolate. Their importance, however, is highlighted by the more frequent recurrences and increased disease severity seen in immunocompromised individuals. Analysis of recurrent HSV-2 genital lesions has also shown that infiltration of cytotoxic T lymphocytes (CTLs: CD4+ and CD8+) correlates with the clearance of virus from the lesion (¶[0050]).  Spector notes that while the clinical trials of HSV vaccines showed the generation of strong neutralizing antibodies against HSV, none were effective enough either therapeutically or prophylactically for further commercial use (¶[0054]).
Thus, in view of the above, there would have been significant uncertainty as to which mutations to which positions of which HSV gB would be able confer the claimed function of disrupting the non-neutralizing epitopes in gB, especially in order to allow “glycochain” binding or to attenuate the virus sufficiently to act as a vaccine.  In view of this uncertainty and the lack of any examples of the claimed genus, the claims are rejected for lack of adequate written description support.
Response to Arguments
Applicant argues that the method of “de-epitoping” was known to a person of skill in the art.  While the Office does not dispute or contest this, the Office would like to restate that the rejection is focused on which amino acids may or may not be mutated and the specific identity of the epitopes has not been disclosed so it is unclear which mutations, aside from mutations at 4 specific residues, can be generated or tolerated to result in the claimed protein with the desired structure/function relationship.  It is not clear which amino acid residues comprise the non-neutralizing antibody inducing epitopes versus non-immunogenic regions or neutralizing antibody epitopes, as only a few specific amino acids which may reside in these domains are noted.  While it is stated in the specification that epitope mapping was performed, it is not clear which residues comprise the “non-neutralizing epitopes” and which comprise the “neutralizing epitopes” (¶[0104][0050]) and only the general regions were identified (e.g. Domains IV and I of HSV-1 gB) and not the residues which make up the conformational or linear epitopes.  As noted supra, these proteins differ between HSV-1 and HSV-2 viruses, and it is unclear if the mutation made in one gB (e.g. gB-1) can also result in the same structure/function relationship in the gB from the other virus (e.g. gB-2).  As the structure/function relationship appears to be clearly defined for mutations at a specific set of residues, it is highly recommended that the independent claim be amended to recite mutations at these specific residues (e.g. mutations at only R567, R602, S631, D199 as found in SEQ ID NO:1 and/or glycochains introduced at a distance of 1.5 nm or less from these residues.)  It is not clear what the specific epitopes are (e.g. linear or conformational) and what amino acids may or may not be deleted within the undefined “epitope”, as these have not been specifically identified, and are only identified by what they do (e.g. are immunogenic and induce non-neutralizing antibodies) instead of what they are (e.g. specific amino acid sequences.)  As noted in the rejection, it is improper to claim something by its function, rather than claiming it by its structure.  In support of this type of written description rejection, the Federal Circuit opinion in Amgen v. Sanofi No. 2017-1480 slip op. Fed. Cir. Oct. 5, 2017 (“Amgen”) has shown that mere possession of an antigen does not satisfy the written description requirement for possession of any antibodies that may bind to said antigen.  This recent finding is the current guidance utilized by the Office, and the opinion overrides the MPEP guidance regarding “newly characterized antigens” (MPEP § 2163 II.A.3).  While this ruling pertains to claiming of “antibodies”, it is relevant to the instant claims as they are attempting to claim a protein by what it does (e.g. fails to function as a non-supra, data within the specification itself also raised the possibility that immunizing with the bcev50 mutant makes not only non-neutralizing antibodies difficult to induce, but also neutralizing antibodies slightly difficult to induce (¶[0129]), which goes against the claimed structure/function relationship and raises a question as to whether applicant was in possession of the invention as claimed.  Finally, reference to the post-filing data as supporting the applicant’s possession of the genus is improper, as this data was not present in the specification as originally filed.  
For at least these reasons, this argument is not persuasive, and the rejection has been maintained.  


Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
(Rejection withdrawn.)  The rejection of Claim(s) 1-5, 13, 16-17, and 23 under 35 U.S.C. 102(a)(1) as being anticipated by Cairns et. al. (Cairns TM, et. al. J Virol. 2014 Nov;88(21):12612-22. Epub 2014 Aug 20.), is withdrawn in light of applicant’s arguments.  

Allowable Subject Matter
Claims 12 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


	

Conclusion
No claims are allowed.  Claims 12 and 14 are objected to.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL B GILL whose telephone number is (571)272-3129.  The examiner can normally be reached on M to F 8:00 AM to 5:00 PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JANET ANDRES can be reached on 571-272-0867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RACHEL B GILL/
Primary Examiner, Art Unit 1648$e